DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 3/29/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks filed with respect to claims 9-15 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 9 - 26 are pending.
Claims 9 – 15 and 19 – 23 are rejected.
Claims 9, 12, 13, 15, and 22 are amended.
Claims 16-18 and 24-26 are withdrawn.

Election/Restriction Requirement
Added claims 24 – 26 are dependent upon non-elected claim 16, and are hereby withdrawn from further consideration.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munsch (US 5,373,680).

Regarding claim 9, Munsch discloses a process for the manufacture of Fast Moving Consumer Good (FMCG) products (See abstract and col 1, lines 36-42; col 1, lines 55-62; col 1, line 66 - col 2, line 2; col 2, line 31 - col 3, line 42. See also Fig 1) comprising the steps of: 
(Fig 1, #WL illustrates a work line of a production process, which is located upstream of the packaging station {#7}); 
producing a series of between 2 to 10,000 of at least a second plurality of products differing in predetermined customizing features from said first plurality of products in a continuous production process that may be a particular process step within said main stream production process or a side stream production process (Fig 1, #22 illustrates a "by-pass line" which operates as a side stream below the work line {#WL}. The work line includes a folding device {#9} and an embossing and cutting unit {#6}, however the by-pass line allows items to skip these processes. Therefore, the bypass line produces items, which are different from the main work line. Further, the number of items produced is only reliant upon the time in which the process is running, and "thus, groups of completely unfolded articles may be assembled for packaging if desired, while single folded and multiple folded articles may be assembled in groups comprising any desired number of articles"); 
storing a sub-set or all of said second plurality of products in an interim storage device in a side stream of said main stream product process for between 1 millisecond and 10 years (Fig 1, #22 illustrates the "side stream" which customized products are "stored" as they are transported to the packaging station {#7}, which requires a transportation time of at least 1 millisecond before re-entering the main work line {#WL} via the drive rollers {#19}); 
re-feeding products of said second plurality of products from said interim storage device back into the main stream production process towards the packing (Fig 1 illustrates that the second plurality of products are re-fed back into the main production stream {#WL} via the drive rollers {#19}); and 
(Col 1, lines 41-43 & col 1, line 66 - col 2, line 2 describes that the packaging station {Fig 1, #7} packages items that assembles articles with a single fold or which multiple folds or having no folds at all. Therefore, there are two different types of items, which are being supplied to the packaging station to be packaged).
wherein at least one of the first plurality of products and the second plurality of products is a hygienic product (See abstract. See further col 2, lines 31-51).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 11, 13 – 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knipp (US 2002/0152001 A1) in view of Munsch.

Regarding claim 9, Knipp teaches a process for the manufacture of Fast Moving Consumer Good (FMCG) products (See abstract; paragraphs [0002], [0041], [0044], [0071], [0077]-[0085], & [0127]; Further, see Figs 1A, 1B, 2A, & 2B) comprising the steps of: 
producing a continuous series of a first plurality of products in a continuous main stream production process prior to a packing (See Figs 2A and 2B. See further paragraphs [0077]-[0085] for how the products are produced. Specifically see [0080]-[0081]. Fig 2B illustrates the process of producing the products prior to packaging, which is illustrated in Fig 2A, #206); 
producing a series of between 2 to 10,000 of at least a second plurality of products differing in predetermined customizing features from said first plurality of products in a continuous production process that may be a particular process step within said main stream production process or a side stream production process (See paragraphs [0077]-[0085], particularly paragraphs [0080]-[0081] which describes that, "once the partially manufactured social expression product is printed, the process control module 201 activates the transport mechanism 202 to deliver the partially completed social expression product to various manufacturing modules." The "various manufacturing modules" includes an embossing module {[0082]; Fig 2B, #202} and a scoring module {[0083]; Fig 2B, #205}. The use of these modules is dependent upon the desired customized product as input by the customer. Therefore, it is conceivable that a series of two different products are made during the main processing line, particularly as described in paragraph [0084] which states, "the on-demand fulfillment system 1 includes a packaging module 206 that serves to package the run of social expression products into units that are defined by the process control module 201"); 
storing a sub-set or all of said second plurality of products in an interim storage device in a side stream of said main stream product process for between 1 millisecond and 10 years (Paragraph [0084] describes that a plurality of products {as explained above, this includes both a first plurality of products and a second plurality of products} are stored in accumulation nest bins {#262} and kit feed stacks {#266}. The storing of the products must be stored between the claimed time period, as the robot {#263} would require time to move the second plurality of products); 
re-feeding products of said second plurality of products from said interim storage device back into the main stream production process towards the packing (See paragraph [0084] which describes that, "a plurality of kit feed stacks 266 is provided to enable kit robot 265 to sort the card stacks until the stacks are ready to be delivered to the wrapping apparatus." Further see paragraphs [0120], [0122], and [0127]); and 
packing a predetermined number of said first plurality of products and a predetermined number of said second plurality of products into a same pack (The broad language of a “side stream” of a “main production process stream” allows for the interpretation that any products that are stored in a bin that undergoes a process can be considered a “side stream” if that processing is different from a previous process. This is further reinforced in ¶ [0120], “A first robot 265 picks the first social expression product of a wholesale pack from the single accumulator station into an assembly nest, then the associated PID and finally a second robot 263 retrieves the remaining social expression products of a wholesale pack from the multiple accumulator into the assembly nest. The assembly nest is then shuttled to the pack picker robot 267.” This passage implies that a first product from a “single accumulator station” is created {stored in a first accumulation nest, Fig 2A #262} and a second product from a “multiple accumulator” is created {stored in a second accumulation nest, Fig 2A, #262}. The two products are then stacked together into an “assembly nest” and shuttled to the pack picker robot {Fig 2A, #267} for final packaging).
	However, it may be argued that Knipp does not specifically teach storing a sub-set or all of said second plurality of products in an interim storage device in a side stream of said main stream product process for between 1 millisecond and 10 years or re-feeding products of said second plurality of products from said interim storage device back into the main stream production process towards the packing. Knipp further does not teach that at least of the first plurality and second plurality of products is a hygienic product.
	Munsch teaches storing a sub-set or all of said second plurality of products in an interim storage device in a side stream of said main stream product process for between 1 millisecond and 10 years (Fig 1, #22 illustrates the "side stream" which customized products are "stored" as they are transported to the packaging station {#7}, which requires a transportation time of at least 1 millisecond before re-entering the main work line {#WL} via the drive rollers {#19}); 
re-feeding products of said second plurality of products from said interim storage device back into the main stream production process towards the packing (Fig 1 illustrates that the second plurality of products are re-fed back into the main production stream {#WL} via the drive rollers {#19}).
 wherein at least one of the first plurality of products and the second plurality of products is a hygienic product (See abstract. See further col 2, lines 31-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp to incorporate the teachings of Munsch to include a bypass line to store and re-feed a second plurality of products with the motivation of providing a means by which products which don’t require embossing/cutting (processes illustrated in Fig 2B of Knipp) could be fed to the packaging section (processing illustrated in Fig 2A of Knipp). One or ordinary skill would recognize that the introduction of a by-pass line as taught by Munsch would increase the efficiency of the device disclosed by Knipp. Further, it would have been obvious to one of ordinary skill in the art to create a hygienic product using the process as described by Knipp since that would only require a simple substitution of one known element (social expression product of Knipp) for another (hygienic product of Munsch) to obtain predictable results (namely, a process for form customized hygienic products).

Regarding claim 10, Knipp and Munsch teach all of the elements above. Knipp further teaches the process according to claim 9, further comprising the steps of: 
conveying a plurality of said second plurality of products in a machine or cross machine direction to an in-feed of a moving stacker, said moving stacker comprising a plurality of product receiving means, adapted to receive at least one product of said plurality of said second plurality of products (Fig 2A and 2B illustrates a second plurality of products {identified in the rejection of claim 9 above} being fed in a machine to a moving stacker {Fig 2A, #261}. Fig 2A, #261 further illustrates that the stacker has a pair of fingers for receiving the FMCG product. See further ¶ [0084] & [0117]-[0120]); 
(Fig 2A, #262 illustrates an “accumulation nest” and #266 illustrates a “kit feed stack.” Both of these elements could be considered a “product receiving means at the in-feed of the stacker.” See further ¶ [0084] & [0117]-[0120] explaining the insertion of the product in the receiving means); 
transporting the plurality of said FMCG products in said product receiving means towards an extraction station comprising an extraction device (Fig 2A and [0084] describes the robots #263, #265, and #267 transporting the products towards an extraction station. Therefore, any of these robots could be considered an extraction device); 
removing at least one of the plurality of said FMCG products from said product receiving means of said moving stacker by said extraction device into a temporary storage device (The movement of the plurality of products into elements #262 or #266 of Fig 2A would be considered a removable of the product into a temporary storage device); and 
re-feeding said at least one of the plurality of said FMCG product stored in said temporary storage device back into the main stream production process or towards a secondary stacker system (Fig 2A, #265 & #267 illustrates the means to re-feed the products into the main stream production process. See further paragraph [0084]. The broad language of a “side stream” of a “main production process stream” allows for the interpretation that any products that are stored in a bin that undergoes a process can be considered a “side stream” if that processing is different from a previous process. This is further reinforced in ¶ [0120], “A first robot 265 picks the first social expression product of a wholesale pack from the single accumulator station into an assembly nest, then the associated PID and finally a second robot 263 retrieves the remaining social expression products of a wholesale pack from the multiple accumulator into the assembly nest. The assembly nest is then shuttled to the pack picker robot 267.” This passage implies that a first product from a “single accumulator station” is created {stored in a first accumulation nest, Fig 2A #262} and a second product from a “multiple accumulator” is created {stored in a second accumulation nest, Fig 2A, #262}. The two products are then stacked together into an “assembly nest” and shuttled to the pack picker robot {Fig 2A, #267} for final packaging).

Regarding claim 11, Knipp and Munsch teach all of the elements above. Knipp further teaches the process according to claim 9, further comprising a "pick & place" process step for customizing products (Applicant defines "pick and place" process as "The pick & place process would have the capability to add additional items into or onto the FMCG products that could be either a single item or multiple items" {see [0167] of published application document}. Based on this definition, Knipp teaches a “pick and place” operation with the regular operation of the card robot {See Fig 2A, #263; See [0084]}. Paragraph [0084] describes, “When a predetermined number of cards have been placed in an accumulation nest bin 262, card robot 263 transports the accumulated cards to stack shuttle 264 which makes the stack available to kit robot 265.” From the above description, it is taught that the card robot {#263} would feed items from one of the accumulation stacks).

Regarding claim 13, Knipp teaches a method for producing customized FMCG products concurrently with manufacturing standard products in a main process stream (See abstract; paragraphs [0002], [0041, [0044], [0071], [0077]-[0085], & [0127]; Further, see Figs 1A, 1B, 2A, & 2B), the method comprising the steps of: 
receiving an order from a customizer, said order comprising shipment related data, design related data, and order counts for specific customized product(s)(See paragraph [0041] for the step of receiving an order through internet; Further see Figs 1A and 1B); 
converting said design related data into a format compatible with a production process control system (See paragraph [0071] which describes, "the on-demand fulfillment system 1 converts the customer provided social expression product definition data into the data required to operate the manufacturing system 2"); 
preparing customized raw material(s) or product components or product sub- assemblies according to customizer's order in a side stream of said main production process stream (See Fig 2B, #231 illustrating a triple feeding mechanism and #232 illustrating a plurality of bins to store “partially manufactured social expression products” {see ¶ [0080]}. The broad language of a “side stream” of a “main production process stream” allows for the interpretation that any products that are stored in a bin that undergoes a process can be considered a “side stream” if that processing is different from a previous process. This is further reinforced in ¶ [0120] that states, “A first robot 265 picks the first social expression product of a wholesale pack from the single accumulator station into an assembly nest, then the associated PID and finally a second robot 263 retrieves the remaining social expression products of a wholesale pack from the multiple accumulator into the assembly nest.” This passage implies that a first product from a “single accumulator station” is created {stored in a first accumulation nest, Fig 2A #262} and a second product from a “multiple accumulator” is created {stored in a second accumulation nest, Fig 2A, #262}); 
(See paragraphs [0077] - [0085] which describes the process of the production of the customized products and how the products are introduced into the main production process stream); 
temporarily storing said customized products (See Fig 2A, #262 the "accumulation nest". Further, see paragraph [0084], which describes the temporary storage and collation of the items, "The packaging module 206 includes mechanisms for card stacking, sorting, wrapping and output. The packaging module 206 uses a delivery robot 261 to retrieve folded cards from the output of the folder 256 and places these cards in one or more accumulation nest bins 262. When a predetermined number of cards have been placed in an accumulation nest bin 262, card robot 263 transports the accumulated cards to stack shuttle 264 which makes the stack available to kit robot 265"); 
feeding the order count of said temporarily stored customized products into the main stream production process (See Fig 2A, #263 the "card robot" and #264 the "stack shuttle". Further, see paragraph [0084], which describes the feeding of the accumulated items into the main stream production process, "When a predetermined number of cards have been placed in an accumulation nest bin 262, card robot 263 transports the accumulated cards to stack shuttle 264 which makes the stack available to kit robot 265. A plurality of kit feed stacks 266 is provided to enable kit robot 265 to sort the card stacks until the stacks are ready to be delivered to the wrapping apparatus"); 
packing said order count of customized product into a dedicated customized order pack or adding said order count of customized product into a pack that comprises non- customized (See Fig 2A, #267 the article handling and wrapping robot and #269 the side sealer. Further see paragraphs [0084] and [0085], which describes the packaging of the customized product into a customized order pack); 
connecting the customized products with the shipment related data (See paragraphs [0085] and [0127]); and 
dispatching said customized products to said customizer (See paragraphs [0085] and [0127]).
However, Knipp does not specifically teach wherein the customized product is a hygienic product.
Munsch teaches temporarily storing said customized products (Fig 1, #22 illustrates the "side stream" which customized products are "stored" as they are transported to the packaging station {#7}, which requires a transportation time of at least 1 millisecond before re-entering the main work line {#WL} via the drive rollers {#19}); 
feeding the order count of said temporarily stored customized products into the main stream production process (Fig 1 illustrates that the second plurality of products are re-fed back into the main production stream {#WL} via the drive rollers {#19});
wherein the customized product is a hygienic product (See abstract. See further col 2, lines 31-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp to incorporate the teachings of Munsch to include a bypass line to store and re-feed a second plurality of products with the motivation of providing a means by which products which don’t require embossing/cutting (processes illustrated in Fig 2B of Knipp) could be fed to the packaging section (processing illustrated in 

Regarding claim 14, Knipp and Munsch teach all of the elements above. Knipp further teaches the method according to claim 13, further comprising a "pick & place" process step for customizing products (Applicant defines "pick and place" process as "The pick & place process would have the capability to add additional items into or onto the FMCG products that could be either a single item or multiple items" {see [0167] of published application document}. Based on this definition, Knipp teaches a “pick and place” operation with the regular operation of the card robot {See Fig 2A, #263; See [0084]}. Paragraph [0084] describes, “When a predetermined number of cards have been placed in an accumulation nest bin 262, card robot 263 transports the accumulated cards to stack shuttle 264 which makes the stack available to kit robot 265.” From the above description, it is taught that the card robot {#263} would feed items from one of the accumulation stacks).

Regarding claim 19, Knipp and Munsch teach all of the elements above. Knipp further teaches the process according to claim 10, wherein the plurality of product receiving means is at least one of fingers, cassettes, and auger flights (See Fig 2A, #261 that illustrates that the stacker {product receiving means} has a pair of fingers for receiving the FMCG product. See further ¶ [0084] & [0117]-[0120]).

Claims 12, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Knipp in view of Munsch, and in further view of Weng (CN 2860444Y).

Regarding claim 12, Knipp and Munsch teach all of the elements of claim 9. However, neither specifically teaches the process according to claim 9, wherein the hygienic product includes a top sheet and a back sheet and the process further comprising a step of adding an add-on to the hygienic product, whereby said add-on is located between the top sheet and back sheet and which has the capability to be removed through either the top sheet or back sheet or between the top sheet or back sheet without rendering the hygiene product unusable.
	Weng teaches the process according to claim 9, wherein the hygienic product includes a top sheet and a back sheet and the process further comprising a step of adding an add-on to the hygienic product, whereby said add-on is located between the top sheet and back sheet and which has the capability to be removed through either the top sheet or back sheet or between the top sheet or back sheet without rendering the hygiene product unusable (See Figs 1 and 2 that illustrate a sanitary napkin {#1} with a top sheet {#3 “release paper”} and a removable wipe {#4}. As illustrated in Fig 2, the bottom side of the napkin {#1} acts as a “bottom sheet” when folded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp and/or Munsch to incorporate the teachings of Weng to include a hygienic product (such as a sanitary napkin as taught by Weng) 

Regarding claim 15, Knipp and Munsch teach all of the elements of claim 9. However, neither specifically teaches the method according to claim 13, wherein the hygienic product hygienic product includes a top sheet and a back sheet, and wherein the method further comprising a step of adding an add-on to the hygienic product, whereby said add-on is located between the top sheet and back sheet and which has the capability to be removed through either the top sheet or back sheet or between the top sheet or back sheet without rendering the hygiene product unusable.
	Weng teaches the method according to claim 13, wherein the hygienic product hygienic product includes a top sheet and a back sheet, and wherein the method further comprising a step of adding an add-on to the hygienic product, whereby said add-on is located between the top sheet and back sheet and which has the capability to be removed through either the top sheet or back sheet or between the top sheet or back sheet without rendering the hygiene product unusable (See Figs 1 and 2 that illustrate a sanitary napkin {#1} with a top sheet {#3 “release paper”} and a removable wipe {#4}. As illustrated in Fig 2, the bottom side of the napkin {#1} acts as a “bottom sheet” when folded).


Regarding claim 21, Knipp and Munsch teach all of the elements described above. However, neither specifically teaches the process according to claim 12, wherein the add-on is at least one of a dry tissue, a wet tissue, and a wipe.
	Weng teaches the process according to claim 12, wherein the add-on is at least one of a dry tissue, a wet tissue, and a wipe (See Figs 1 and 2 that illustrates a sanitary napkin {#1}, a dry tissue, with a top sheet {#3 “release paper”} and a removable wipe {#4}. As illustrated in Fig 2, the bottom side of the napkin {#1} acts as a “bottom sheet” when folded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp and/or Munsch to incorporate the teachings of Weng to include a hygienic product (such as a sanitary napkin as taught by Weng) with the motivation of providing a hygienic with a consumable product such as a feminine product. One of ordinary skill in the art would recognize that a customer would require the sanitary means to clean or otherwise disinfect a surface before the use of a FMCG product such 

Regarding claim 23, Knipp and Munsch teach all of the elements described above. However, neither specifically teaches the method according to claim 15, wherein the add-on is at least one of a dry tissue, a wet tissue, and a wipe.
	Weng teaches the method according to claim 15, wherein the add-on is at least one of a dry tissue, a wet tissue, and a wipe (See Figs 1 and 2 that illustrates a sanitary napkin {#1}, a dry tissue, with a top sheet {#3 “release paper”} and a removable wipe {#4}. As illustrated in Fig 2, the bottom side of the napkin {#1} acts as a “bottom sheet” when folded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp and/or Munsch to incorporate the teachings of Weng to include a hygienic product (such as a sanitary napkin as taught by Weng) with the motivation of providing a hygienic with a consumable product such as a feminine product. One of ordinary skill in the art would recognize that a customer would require the sanitary means to clean or otherwise disinfect a surface before the use of a FMCG product such as a feminine product, and would thus benefit from the inclusion of such a sanitary napkin as the one taught by Weng. See further pages 1 – 2 of the translation of Weng provided describing the benefits of such a sanitary hygienic product.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knipp in view of Munsch, and in further view of Perazzo (US 2014/0157731 A1), or Ali (US 8,627,639), or Vliet (US 8,892,240 B1).

Regarding claim 20, Knipp and Munsch teach all of the elements described above. However, neither reference specifically teaches the process according to claim 11, wherein the "pick & place" process step includes applying an RFID tag to at least one of a product, a bag having customized products, and a box having customized products.
	This particular process is a well-known process for identifying products in a production system, and is specifically taught in the following references:
	Perazzo teaches using an RFID tag on a medication container to quickly identify the container and materials within (See at least ¶ [0050]).
Ali teaches using an RFID tag on a prescription container to provide product information (See at least col 7, line 56 – col 8, line 31).
Vliet teaches using an RFID tag to identify an item during a packaging process to correctly packing an item as per a customer order (See at least col 4, line 53 – col 5, line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp and Munsch to incorporate the teachings of Perazzo, Ali, or Vliet to include using an RFID tag to identify a product with the motivation of providing a quick and easy means to identify products during a packaging process, as recognized by Vliet in col 5, lines 39-58.

Regarding claim 22, Knipp and Munsch teach all of the elements described above. However, neither reference specifically teaches the process according to claim 14, wherein the "pick & place" process step includes applying an RFID tag to at least one of a product, a bag having customized products, and a box having customized products.
	This particular process is a well-known process for identifying products in a production system, and is specifically taught in the following references:
	Perazzo teaches using an RFID tag on a medication container to quickly identify the container and materials within (See at least ¶ [0050]).
Ali teaches using an RFID tag on a prescription container to provide product information (See at least col 7, line 56 – col 8, line 31).
Vliet teaches using an RFID tag to identify an item during a packaging process to correctly packing an item as per a customer order (See at least col 4, line 53 – col 5, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knipp and Munsch to incorporate the teachings of Perazzo, Ali, or Vliet to include using an RFID tag to identify a product with the motivation of providing a quick and easy means to identify products during a packaging process, as recognized by Vliet in col 5, lines 39-58.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731